DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant has amended independent claim 1 to require the tissue clearing composition to contain specific homogenizing agents, water-soluble adjusting agents, and a lipid soluble adjusting agent.  The applicant has also amended claim 23 to overcome previous 112 2nd paragraph rejections.  New claims 24-28 have also been added.
The applicant’s amendments to claim 23 now require definite steps in the method claim.  As such, previous 112 type rejections are withdrawn.
The applicant’s amendments to claim 1 now require specific homogenizing agents, water-soluble adjusting agents, and a lipid soluble adjusting agent.    Although the prior art, Park ‘553, teaches the use of amino acids such as thiodiethanols, Park fails to teach each and every ingredient now required in the applicant’s tissue clearing composition.  Nor does Park provide motivation for combining each and every ingredient defined in amended claim 1 or the newly added claims 24-28.  As such previous 102 rejections over Park are withdrawn.
As no other objections or rejections are pending in this case, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761